Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
	1a. Claims 1-5, 8-12 and 14-18 are allowed under conditions that Applicant overcome the non-statutory double patenting rejections described in Sec 1b-1c below.
Claims 6-7, 13 and 19-20 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-5, 8-12 and 14-18 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Brown (US 11006186 B2, hereinafter Brown ‘186).

Regarding Claims 1-5, 8-12 and 14-18, the claims are not patentably distinct with Brown ‘186. See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 17/225,655
Parent Patent 11,006,186
1, A method comprising: 
receiving, by a computing device, an indication of a quantity of data transmitted via a network during a first time period, 

wherein the quantity of data transmitted comprises a first portion of a content item sent by a first device to an end device; 

determining, based on the quantity of data transmitted during the first time period, that a bandwidth utilization threshold of the network has been satisfied; and 

optimizing the network for delivery, by the first device and to the end device, of a second portion of the content item.
1, A method comprising: 
receiving, by a computing device, an indication of a quantity of data transmitted via a network during a first time period, 

wherein the quantity of data transmitted comprises a first portion of a content item sent by a first device to an end device; 

determining, based on the quantity of data transmitted during the first time period, that a first bandwidth utilization threshold of the network has been satisfied; and 

causing the first device to send, to the end device and via the network, a first optimized version of a second portion of the content item.
2, The method of claim 1, 
wherein the determining that the bandwidth utilization threshold of the network has been satisfied comprises: determining that sending one or more additional portions of the content item would cause the network to become congested.

2, The method of claim 1, 
wherein the determining that the first bandwidth utilization threshold of the network has been satisfied comprises: determining that sending one or more additional portions of the content item would cause the network to become congested.
3, The method of claim 1, 
wherein the determining that the bandwidth utilization threshold of the network has been satisfied comprises: determining that sending one or more additional portions of the content item would cause a slowdown in content delivery via the network.

3, The method of claim 1, 
wherein the determining that the first bandwidth utilization threshold of the network has been satisfied comprises: determining that sending one or more additional portions of the content item would cause a slowdown in content delivery via the network.
4, The method of claim 1, wherein the optimizing the network for the delivery of the second portion of the content item comprises causing utilization of additional network hardware.
10, The apparatus of claim 8, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine that the first bandwidth utilization threshold of the network has been satisfied by determining that sending one or more additional portions of the content item would cause a slowdown in content delivery via the network.

Examiner’s Note: slowdown the network implies that additional network resource, including hardware or bandwidth is needed.
5, The method of claim 1, wherein the optimizing the network for the delivery of the second portion of the content item comprises altering the network to comprise a pathway capable of an increased bandwidth.

10, The apparatus of claim 8, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine that the first bandwidth utilization threshold of the network has been satisfied by determining that sending one or more additional portions of the content item would cause a slowdown in content delivery via the network.

Examiner’s Note: slowdown the network implies that additional network resource, including hardware or bandwidth is needed.
Claims 8-12 are rejected based on the same rationales of Claims 1-5.

Claims 14-18 are rejected based on the same rationales of Claims 1-5.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUNG LIU/Primary Examiner, Art Unit 2473